DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dynamic storage in the inner grain chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of an inner grain chamber. 
Claim 2 recites the limitation "the humidification procedure" in 3 and “the moist steam injector” in line 5.  There is insufficient antecedent basis for these limitations in the claim as there is no previous recitation of a humidification procedure or a moist steam injector. 
Claim 4 recites the limitation "the grain sterilization procedure" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a grain sterilization procedure. 
Claim 6 recites the limitation "the closed-loop drying procedure" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a closed-loop drying procedure. 
Claim 7 recites the limitation "the process of cooling" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a cooling process or that the tower performs a cooling process.
 Further, the examiner notes that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required. 
Claims 3 and 5 are included as they depending from claims 2 and 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes et al. (US 2009/0094853 A1; April 16, 2009) in view of Fuhrmann et al. (US 2003/0198729 A1; Oct. 23, 2003).
Regarding claim 1, Noyes teaches a grain cooling, drying and storage tower comprising a thermal tower with a feed nozzle and an outlet nozzle, a dynamic storage in an inner grain chamber and an air chamber (See Figures, [0021]-[0031]). 
Noyes teaches that the tower provides cooling and heating means with centrifugal fans for distributing air flow. 
While Noyes teaches a grain tower comprising the components as described above, Noyes fails to teach the tower further comprising a steam injector. 
Fuhrmann discloses a process for sterilizing food with a low moisture content (e.g. grain), wherein the process includes the injection of steam into the food product ([0021], [0034]). Fuhrmann teaches that the steams aids in sterilizing the food product to reduce the number of bacteria present. 
It would have been obvious to one of ordinary skill in the art to have the tower of Noyes comprising a steam injector as taught by Fuhrmann in order to provide a sufficient means for sterilizing the grain of Noyes to reduce the number of bacteria present. This would ensure the final grain product of Noyes is suitable for consumption. 
Regarding claims 2, 4, and 6-7, the examiner notes that applicant as presented functional process limitations in a product claim. The claims are directed towards a grain humidification, sterilization, cooling, freezing and drying tower and not a process for humidifying, sterilizing, cooling, freezing and drying. 
As stated in MPEP 2123: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further, as stated in MPEP 2114: Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
As the prior art relied upon in claim 1 renders obvious the claimed tower, the process of using the tower is not given patentable weight as the prior art tower would be capable of performing the claimed processing steps as it teaches all the structural limitations of the claim.  
Regarding claims 3 and 5, the claims recite, “wherein, optionally,…” and therefore all the limitations following the phrase “optionally” are optional and not required. As the prior art as discussed above with respect to claim 1 renders obvious the grain tower as claimed, the prior art is considered to meet the limitations of claims 3 and 5. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791